Citation Nr: 9910136	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had recognized service from November 17, 1941 to 
August 29, 1942, including service as a prisoner of war from 
April 10, 1942 to August 29, 1942.  He also served in the 
Regular Philippine Army from August 16, 1945 to February 6, 
1946, with a period of absence without leave from August 16, 
1945 to September 7, 1945.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 denial of nonservice-
connected death pension benefits by the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The service department has certified that the veteran had 
recognized service from November 17, 1941 to August 29, 1942, 
and that he served in the Regular Philippine Army from August 
16, 1945 to February 6, 1946, with a period of absence 
without leave from August 16, 1945 to September 7, 1945.


CONCLUSION OF LAW

The appellant does not meet the criteria for basic 
eligibility for nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1(d), 3.8, 3.9, 3.203 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  For the purpose of establishing 
entitlement to VA benefits, the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

The United States will pay a pension to a surviving spouse of 
any "veteran."  The term "veteran" means a person who served 
in the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  In accordance with 38 
U.S.C.A. § 107(a) (West 1991 & Supp. 1998), service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, does not qualify as active military, naval, or 
air service for certain benefits, including nonservice-
connected death pension benefits.

The service department has certified that the veteran had 
recognized service from November 17, 1941 to August 29, 1942, 
and that he served in the Regular Philippine Army from August 
16, 1945 to February 6, 1946, with a period of absence 
without leave from August 16, 1945 to September 7, 1945.  The 
veteran's service occurred prior to July 1, 1946, and Chapter 
15 benefits, nonservice-connected pension benefits, are not 
listed in 38 U.S.C.A. § 107(a) as a benefit for which the 
veteran qualified.  Therefore, the veteran did not have the 
requisite service for entitlement to nonservice-connected 
pension benefits and the appellant, as his surviving spouse, 
does not qualify for nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  As indicated above, 
the veteran's service is not qualifying service for pension 
benefits.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8.  The 
appellant has not submitted any information different from 
that previously submitted to the service department, which 
would warrant a request for recertification.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).  Accordingly, the VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).

The Board also notes that the appellant has repeatedly 
referred to a prior Board decision of May 1989 that denied 
her appeal and has indicated at various times that she was 
enclosing the decision.  However, she has never submitted a 
copy of a decision and there is no indication from the claims 
file or otherwise that the appellant ever had a claim 
adjudicated by the Board (or by the RO) in 1989.  The claims 
file is devoid of documents added to the record or created by 
the VA from 1978 though 1996. 

On the basis of the evidence of record, the appellant has not 
met the basic eligibility criteria for entitlement to 
nonservice-connected death pension benefits.  Thus, her claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Basic eligibility for entitlement to nonservice-connected 
death pension benefits is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

